COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Humphreys
Argued at Richmond, Virginia


MARKECE ANTHONY TOWLES
                                         MEMORANDUM OPINION * BY
v.   Record No. 0663-99-2               JUDGE ROBERT J. HUMPHREYS
                                              JULY 25, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      Thomas N. Nance, Judge

          Carolyn V. Grady (John L. Taylor, III, on
          brief), for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Markece Towles was convicted in a jury trial of abduction

with the intent to defile, forcible sodomy, use of a firearm in

the commission of forcible sodomy, and assault and battery.     He

argues on appeal that the trial court erred in admitting into

evidence the results of a DNA analysis of semen removed from a

T-shirt worn by the victim.   Finding no error, we affirm the

convictions.

     The Commonwealth's evidence showed that appellant, Antoine

Lee Smith and Jawari Wood assaulted and battered and repeatedly

sexually assaulted the victim at gunpoint.   The victim was


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
previously convicted of felonies involving distribution of

cocaine and welfare fraud and, at the time of the offenses, she

was on parole.   The victim testified that appellant sodomized

her but did not ejaculate.   She also testified that after Wood

sodomized her and ejaculated in her mouth, she spit the semen

into the T-shirt she had been wearing.

     Before trial, a hearing was held on a motion in limine,

filed by appellant, seeking to prevent the Commonwealth from

introducing evidence of the DNA analysis.    This analysis

compared the DNA in the semen recovered from the T-shirt with

the DNA of the three codefendants.     The results eliminated

appellant and Smith as possible sources of the semen, but found

the DNA to be consistent with Wood's DNA profile.

     During the hearing on this motion, counsel for appellant

agreed that the results of the DNA test were admissible, but

objected to the statement in the report that the DNA found on

the shirt was consistent with Wood's DNA.    The trial court

overruled the objection.   Upon appellant's counsel's request and

the prosecutor's concurrence, both counsel agreed to a

stipulation which contained the statement that appellant could

"be eliminated as a possible contributor of the sperm and

hair/fibers."

     "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be

disturbed on appeal in the absence of an abuse of discretion."

                               - 2 -
Blain v. Commonwealth, 7 Va. App. 10, 16, 371 S.E.2d 838, 842

(1988).    Evidence is generally admissible if it is both relevant

and material.    See Evans-Smith v. Commonwealth, 5 Va. App. 188,

196, 361 S.E.2d 436, 441 (1987).   "Evidence is relevant if it

has any logical tendency, however slight, to establish a fact at

issue in the case."    Ragland v. Commonwealth, 16 Va. App. 913,

918, 434 S.E.2d 675, 678 (1993).

     The DNA evidence, including the contested finding with

respect to Woods, corroborated the testimony of the victim by

supplying scientific analysis of the physical evidence which

supported her version of the events.    Therefore, this evidence

was both relevant and material.

     Appellant complains, for the first time on appeal, that

because his name appears on the DNA test report, he was

unconstitutionally denied a fair trial.   Aside from this claim

being procedurally barred, see Rule 5A:18, we note that the DNA

report was never admitted into evidence and the only reference

to appellant, contained in the stipulation that was before the

jury, was the language specifically requested by appellant's

counsel.   Having sought the inclusion of his name in the

stipulation, he may not now be heard to object to that

inclusion.    See Manns v. Commonwealth, 13 Va. App. 677, 679-80,

414 S.E.2d 613, 615 (1992).




                                - 3 -
     Finding no error, we affirm the ruling of the trial court

and appellant's convictions.

                                                  Affirmed.




                               - 4 -